          Case 1:20-cv-09586-LAK Document 84 Filed 08/26/21 Page 1 of 2




                                                           August 26, 2021

By Electronic Filing
The Hon. Lewis A. Kaplan
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:         Anthony Rapp and C.D. v. Kevin Spacey Fowler a/k/a Kevin Spacey
                   Southern District of New York, Case No. 1:20-cv-09586 (LAK)
                   (1) Request Concerning Length of Opposition To Plaintiff’s Letter Motion Re
                       Privilege Log (ECF No. 82
                   (2) Motion re Sealing

Dear Judge Kaplan:

        As Your Honor knows, we represent defendant Kevin Spacey Fowler. I write concerning
our response and opposition to the letter motion dated August 24, 2021 from Peter Saghir, counsel
for plaintiff Anthony Rapp, which challenges a privilege log we provided.

        First, in submitting our response, we are mindful of Your Honor’s Individual Rules of
Practice, including the rule limiting motions about discovery disputes to four (4) pages in length,
inclusive of affidavits and declarations but exclusive of exhibits. The rules do not provide a
specific page limit for an opposition to a motion about a discovery dispute, but state such response
should “briefly describe[] why the relief sought should not be granted.” For other letter brief
oppositions about discovery matters, we have limited our response to four (4) pages. But Mr.
Saghir’s recent letter motion seeks to destroy the important rights of our client by asking that
attorney-client privileged and work product protected documents be produced. Because the
application of these privileges and protections is demonstrated in large part on the factual context
in which the challenged communications and documents were made and to ensure Your Honor has
sufficient information to consider the extraordinary relief Mr. Rapp seeks, we respectfully request
the Court to permit us to file and to consider responsive materials over four (4) pages. Those
concurrently-filed materials comprise: (1) Letter Response, (2) Declaration of Todd Rubenstein,
(3) Declaration of Nicola Howson, (4) Declaration of Evan Lowenstein, (5) Declaration of Kevin
Spacey Fowler, and (6) Declaration of Oliver Schneider-Sikorsky. If the Court is disinclined to
consider this request, we will resubmit our response in an abbreviated four-page letter brief and
without the declarations.

        Second, we have publicly filed a redacted version of the above-referenced opposition
paper, and lodged conditionally under seal and ex parte for the Court’s eyes only the unredacted
versions. Given the timing, we have been unable to meet and confer with Mr. Rapp’s counsel
about the sealing issue. The redacted portions touch on confidential and privileged discussions


             K el l er /A nd erl e L L P   |   1 83 0 0 V on K ar m an Av e ., S ui t e 93 0   |   Ir vi n e , CA 9 2 61 2- 10 5 7
                           94 9. 47 6. 87 0 0     |   F a x 94 9 . 47 6. 09 00   |   ww w .k el l er an d erl e .c om
          Case 1:20-cv-09586-LAK Document 84 Filed 08/26/21 Page 2 of 2

August 26, 2021
Page 2


between Mr. Fowler, his attorneys, and their agents. While we have taken care to preserve and not
disclose the substance of the privileged communications and work produce documents in the
submission, the redacted portions concern confidential communications. See, e.g., Utica Mut. Ins.
Co. v. INA Reins. Co., 2012 WL 13028279, at *7 (N.D.N.Y. June 12, 2012) (“Attorney-client
privilege can also be a ‘compelling reason’ to seal judicial records. . . . Work product privilege has
also been found to provide a basis for sealing judicial records.”) We want to ensure Mr. Rapp’s
counsel does not assert waiver simply by virtue of the content of our papers to explain and address
the points raised in Mr. Saghir’s letter.

       On behalf of Mr. Fowler, I thank Your Honor for your consideration of these requests.

                                                                Respectfully submitted,
                                                                KELLER/ANDERLE LLP



                                                                Chase A. Scolnick

cc:    Peter J. Saghir
       Ben Rubinowitz
       Rachel Jacobs
       Michael Tremonte
       Erica A. Wolff
       Jennifer L. Keller
       Jay P. Barron




           K el l er /A nd erl e L L P   |   1 83 0 0 V on K ar m an Av e ., S ui t e 93 0   |   Ir vi n e , CA 9 2 61 2- 10 5 7
                         94 9. 47 6. 87 0 0     |   F a x 94 9 . 47 6. 09 00   |   ww w .k el l er an d erl e .c om
